Title: IV. To George Washington from Lieutenant Colonel David Humphreys, 23 June 1780
From: Humphreys, David
To: Washington, George



Heights near SpringfieldJune 23 [17]80 11 OClock A.M.
Sir

General Greene, directs me to inform your Excellency, that from the best intelligence he is able to obtain, the Enemy are now out in force, with seventeen Pieces of Artillery—At first they made a demonstration of acting on his right; and large parties were seen from the heights of Springfield filing off in that direction: A considerable Column, in the mean time advanced on his left, where Major Lee with a body of Militia was posted, between whom & the Enemy there was some skirmishing without any considerable effect.
After having spent two or three hours, in various maneouvres apparently with a design of gaining our flanks, they of a sudden contracted their front, and pushed a Column up the main road to Springfield, where a sharp action ensued for a short time, between some Detachments, which were posted to cover our Artillery in the height, and their Advance—Our troops retreated in Order, and brought off the field Peices.
The troops are advantageously posted to annoy the Enemys

progress—and General Greene is determined to dispute every inch of strong ground with them: Indeed they must have been very much galled before they got possession of Springfield, as they recd several very heavy & well directed fires fro⟨m⟩ Angels & Shreeve’s Regts which behaved with the greatest gallantry.
The firing has now principally ceased, the loss on either side cannot be ascertaind. On ours it is not great—Several of our wounded are brought off—A Dragoon Horse of the Detachment which escorted General Greene was kill’d with a Cannon shot—I have heard of no Officers kill’d & but few slightly wounded—they have this moment set fire to two or three buildings—how far the conflagration will extend I know not—In the greatest haste—I have the honor to be Your Excellencys Most Obed. Hble Servt

D. Humphrys

